PER CURIAM.
We reverse the interlocutory order in favor of the moving party, Keys Cove Marine, Inc., only with respect to determining liability against Randolph Jordan for a deficiency, because we find that order was unduly influenced by collateral order entered by the bankruptcy court in which Keys Cove Marine, Inc. was procedurally authorized by the bankruptcy court to pursue a deficiency against Jordan. The question of liability and the deficiency are somewhat related but the question of the deficiency vel non is essentially a substantive question to be determined after a full evidentiary hearing. In the present case, it is apparent that the latter bankruptcy court order simply authorized Keys Cove Marine, Inc. to seek a deficiency, did not determine the liability of, or the amount of obligation of the debtor, and had inordinate influence upon the substantive matter which ultimately would be determined in the *20lower state court. In all other respects, the orders under review are affirmed.
Reversed and remanded.